Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a local casino management system / a casino management device(i.e., a machine) in claims 1-16, and a casino management method (i.e., a process) in claims 17-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A local casino management system comprising: 
a processor circuit; and 
a memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: 
receive a first indication that a portion of a network-accessible casino management system is unavailable; 
based on the first indication, provide user access to the local casino management system; 
receive user input indicative of casino transactions; 
record, by the local casino management system based on the user input, transaction data indicative of the casino transactions; 
receive a second indication that the network-accessible casino management system is available; and 
based on the second indication, transmit the recorded transaction data to the network-accessible casino management system.  

The claim elements underlined above, concern Mental Process including concepts performable by the human mind including observation, evaluation, and judgement as well as Certain Methods of Organizing Human Activity including fundamental economic principles or practices including intermediated settlement  and commercial or legal interactions  involving legal obligations, sales activities and business relations that have been respectively identified by the courts as Abstract Ideas
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a memory, a processor and a network-accessible casino management system (computer) it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other network connected devices such as generic computers,  smart phones, personal digital assistants, automated teller machines, game consoles, slot machines and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a memory, a processor and a network-accessible casino management system (computer) amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0002], [0044], [0047]-[0049], [0057], [0059]-[0063], [0065]-[0067]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0002], [0044], [0047]-[0049], [0057], [0059]-[0063], [0065]-[0067]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luciano et al (US 6,500,067).

Claim 1: Luciano teaches a local casino management system comprising: 
a processor circuit(-inherent to central PC ability to execute Windows operating system as disclosed- Luciano Figures 3 & 4; Col 4:39-49); and 
a memory (-inherent to central PC ability to execute Windows operating system as disclosed- Luciano Figures 3 & 4; Col 4:39-49) comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: 
receive a first indication that a portion of a network-accessible casino management system is unavailable (-Access to PAS? -> N- Luciano Col 6:52-7:5; Figure 11); 
based on the first indication, provide user access to the local casino management system (-In local database Y/N- Luciano Col 6:52-7:5; Figure 11); 
receive user input indicative of casino transactions (-Prompt Cashier to Enter Voucher Amount- Luciano Col 6:52-7:5; Figure 11); 
record, by the local casino management system based on the user input, transaction data indicative of the casino transactions (-Save Transaction in CT Local Database- Luciano Col 6:52-7:5; Figure 11); 
receive a second indication that the network-accessible casino management system is available (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11); and 
based on the second indication, transmit the recorded transaction data to the network-accessible casino management system (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11).  

Claim 2: Luciano teaches the system of claim 1, wherein the first indication comprises a message from the network-accessible casino management system that the portion of the network-accessible casino management system is offline (-Prompt Cashier to Enter Voucher Amount- Luciano Col 6:52-7:5; Figure 11).  

Claim 3: Luciano teaches the system of claim 1, wherein the first indication comprises an error message indicative of an inability to access the portion of the network-accessible casino management system (-Prompt Cashier to Enter Voucher Amount- Luciano Col 6:52-7:5; Figure 11).  

Claim 11: Luciano teaches the system of claim 1, wherein the second indication comprises a message from the network-accessible casino management system that the portion of the network-accessible casino management system is online (-describing the process of transmitting data to the Player account server at a later time when it is available and ability of the system to detect the access to the PAS system- Luciano Col 6:52-7:5; Figure 11).  

Claim 12: Luciano teaches the system of claim 1, wherein the second indication comprises a network access message indicative of an availability to access the portion of the network-accessible casino management system (-describing the ability of the system to detect the access to the PAS system- Luciano Col 6:52-7:5; Figure 11).  
.  
Claim 13: Luciano teaches a casino management device comprising: 
a user input device (Luciano Elements 28 & 37; Figures 3 & 4; Col 4:39-49) comprising; 
a processor circuit (-inherent to central PC ability to execute Windows operating system as disclosed- Luciano Figures 3 & 4; Col 4:39-49); and 
a memory (-inherent to central PC ability to execute Windows operating system as disclosed- Luciano Figures 3 & 4; Col 4:39-49) comprising  comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: 
 [determine] access a network-accessible casino management system is unavailable to record data indicative of casino transactions (-Access to PAS? -> N- Luciano Col 6:52-7:5; Figure 11); 
receive a first indication that a portion of the network-accessible casino management system is unavailable (-Access to PAS? -> N- Luciano Col 6:52-7:5; Figure 11); 
based on the first indication, provide user access to a local casino management system (-In local database Y/N- Luciano Col 6:52-7:5; Figure 11); 
receive, by the user input device, user input indicative of the casino transactions (-Prompt Cashier to Enter Voucher Amount- Luciano Col 6:52-7:5; Figure 11); 
record, by the local casino management system based on the user input, transaction data indicative of the casino transactions (-Save Transaction in CT Local Database- Luciano Col 6:52-7:5; Figure 11); 277770-2332/P002332-001 
receive a second indication that the network-accessible casino management system is available (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11); and 
based on the second indication, transmit the recorded transaction data and an instruction to the network-accessible casino management system to reconcile the transmitted transaction data with previously stored transaction data on the network-accessible casino management system (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11).  

Claim 17: Luciano teaches a casino management method comprising: 
receiving, by a casino management device, a first indication that a portion of a network- accessible casino management system is unavailable;accessible casino management system is unavailable (-Access to PAS? -> N- Luciano Col 6:52-7:5; Figure 11);
287770-2332/P002332-001 providing, by the casino management device based on the first indication, user access to a local casino management system (-In local database Y/N-- Luciano Col 6:52-7:5; Figure 11); 
receiving, by the casino management device, user input indicative of casino transactions (-Prompt Cashier to Enter Voucher Amount- Luciano Col 6:52-7:5; Figure 11); 
recording, by the local casino management system based on the user input, transaction data indicative of the casino transactions (-Save Transaction in CT Local Database- Luciano Col 6:52-7:5; Figure 11); 
receiving, by the casino management device, a second indication that the network- accessible casino management system is available (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11); 
transmitting the casino transaction data to the network-accessible casino management system (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11); and 
storing the transaction data in a local memory of the local casino management system (-Save Transaction in CT Local Database- Luciano Col 6:52-7:5; Figure 11).  

Claim 20: Luciano teaches the method of claim 17, further comprising: 
transmitting an instruction to the network-accessible casino management system to reconcile the transmitted transaction data with previously stored transaction data on the network-accessible casino management system . (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano et al (US 6,500,067) as applied to at least claims  1-3, 11-13, 17, and 20 above, and further in view of Crane (US 2019/0087639).

Claim 4: The combination of Luciano & Crane teaches the system of claim 1, wherein the instructions that cause the processor circuit to provide user access to the local casino management system further cause the processor circuit to automatically launch a graphical interface based on receipt of the first indication (-Prompt Cashier to Enter Voucher Amount- Luciano Col 6:52-7:5; Figure 11 & Crane Figures 3 & 5; Paragraph [0083]).  Luciano teaches the invention including automatically prompting the user for additional input when a transaction is initiated but the player account server has been determined to be unavailable (-Prompt Cashier to Enter Voucher Amount- Luciano Col 6:52-7:5; Figure 11).  While the prior art of Luciano does not explicitly teach that the automatic prompt for use input include the use of a graphical interface, this features is taught by the analogous refence of Crane through the dynamic generation and presentation of graphical interfaces based on the required input (Crane Figures 3 & 5; Paragraph [0083]).  It would have been obvious to one of ordinary skill in the art before the earliest effective date of the claimed invention to have incorporated the automatically generated interface of Crane with the automatic solicitation of input as taught by Luciano  because such would have provided the predictable and expected result of simplifying user inputs by ensuring that users were directed to provide only the required information with each system interaction.

Claim 5: The combination of Luciano & Crane teaches the system of claim 4, wherein the instructions further cause the processor circuit to provide an indication to a user that the portion of the network-accessible casino management system is unavailable (-Prompt Cashier to Enter Voucher Amount- Luciano Col 6:52-7:5; Figure 11).  

Claim 6: The combination of Luciano & Crane teaches the system of claim 1, wherein the instructions that cause the processor circuit to provide user access to the local casino management system further cause the processor circuit to display a form corresponding to a paper form for recording the casino transactions (Crane Figures 3 & 5; Paragraph [0083]).  

Claim 7: The combination of Luciano & Crane teaches the system of claim 6, wherein the instructions that cause the processor circuit to record the transaction data further cause the processor circuit to store the transaction data in a local memory of the local casino management system (-Save Transaction in CT Local Database- Luciano Col 6:52-7:5; Figure 11).  

Claim 8: The combination of Luciano & Crane teaches the system of claim 7, wherein the instructions that cause the processor circuit to transmit the transaction data further cause the processor circuit to: 
retrieve the stored transaction data from the local memory of the local casino management system available (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11); and 
transmit the retrieved transaction data to the network-accessible casino management system available (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11).  

Claim 9: The combination of Luciano & Crane teaches the system of claim 8, wherein the instructions further cause the processor circuit to 
transmit an instruction to the network-accessible casino management system to reconcile the transmitted transaction data with previously stored transaction data on the network-accessible casino management system (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11).

Claim 10: The combination of Luciano & Crane teaches the system of claim 7, wherein the instructions further cause the processor circuit to: 
retrieve the stored transaction data from the local memory of the local casino management system (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11); and 
generate a report indicative of the casino transactions (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11).  

Claim 14: The combination of Luciano & Crane teaches the device of claim 13, further comprising a display device, wherein the instructions that cause the processor circuit to provide user access to the local casino management system further cause the processor circuit to automatically launch a graphical interface on the display device based on receipt of the first indication (-Prompt Cashier to Enter Voucher Amount- Luciano Col 6:52-7:5; Figure 11 & Crane Figures 3 & 5; Paragraph [0083]).  

Claim 15: The combination of Luciano & Crane teaches the device of claim 13, wherein the instructions that cause the processor circuit to provide user access to the local casino management system further cause the processor circuit to display a form corresponding to a paper form for recording the casino transactions (Crane Figures 3 & 5; Paragraphs [0003]-[0006], [0083]), and 
wherein the instructions that cause the processor circuit to record the transaction data further cause the processor circuit to store the transaction data in the memory (-Save Transaction in CT Local Database- Luciano Col 6:52-7:5; Figure 11).  

Claim 16: The combination of Luciano & Crane teaches the device of claim 15, wherein the instructions that cause the processor circuit to transmit the transaction data further cause the processor circuit to: 
retrieve the stored transaction data from the memory (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11); 
transmit the retrieved transaction data and the instruction to the network-accessible casino management system (-describing the process of transmitting data to the Player account server at a later time when it is available- Luciano Col 6:52-7:5; Figure 11).  

Claim 18: The combination of Luciano & Crane teaches the method of claim 17, further comprising automatically launching, by the casino management device, a graphical interface for the local casino management system based on receipt of the first indication (-Prompt Cashier to Enter Voucher Amount- Luciano Col 6:52-7:5; Figure 11 & Crane Figures 3 & 5; Paragraph [0083]).  

Claim 19: The combination of Luciano & Crane teaches the method of claim 17, further comprising displaying, by the casino management device, a form corresponding to a paper form for recording the casino transactions (Crane Figures 3 & 5; Paragraph [0083]), and 
printing a copy of the paper form containing the recorded casino transactions (-Understood as implicit to the inclusion of a specific Audit Printer- Luciano Col 4:29-49; Figure 3; Element 35).  



Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Curtain et al (US 2015/0072762) teaches facilitating use of a financial transaction device in a cashless wagering system in a gaming system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715